Citation Nr: 0907874	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-24 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to May 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by which the RO, in 
pertinent part, denied entitlement to SMP.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is necessary to ensure that the 
record is complete.  

While the record contains a VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, which appears thorough, further development of 
the evidence is necessary.  The record reflects that the 
Veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  Medical records associated with the 
Veteran's SSA disability benefits might well be relevant to 
the present claim.  Thus, the RO/AMC should obtain from SSA 
the records pertinent to the Veteran's claim for Social 
Security disability benefits as well as the medical records 
relied upon concerning that claim.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Obtain from SSA the records pertinent 
to the Veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

2.  Undertake any other development 
deemed necessary and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

